DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
There is lack unity of invention because even though the inventions of these groups require the technical feature of a gas releasing device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the rejection of claims 1 below.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-8  and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2009/0202617) as applied to claims above, and further in view of Scholz et al. (US 2014/0221907) and Coffey et al. (US 2008/0206831) and Nuwayser (US 4,687,481).

Regarding claims 1 and 17-20 Ward et al. discloses a gas delivery device comprising a first chamber enclosed by gas-, liquid- and solid-tight first chamber walls, wherein at least a part of the first chamber walls is replaced by a first gas permeable and liquid and solid impermeable membrane, wherein the first chamber comprises a gas releasing molecule. (See Ward Abstract, Figs. 2-6, [0005]-[0012], [0038]-[0044], and [0050] wherein a device for delivering a therapeutic gas comprises a first compartment with a gas tight cover walls, i.e. a gas tight wall is also liquid and solid tight, and a parts of the first chamber walls is replaced by a gas permeable and liquid and solid impermeable membrane, and said first chamber has a therapeutic gas storage form, i.e. gas releasing molecule.)


Coffey et al. discloses a device for cell culture wherein the device is provided with a gas permeable liquid impermeable membrane made from a number of suitable materials including PTFE and those comprising silicone. (See Coffey Abstract and [0049]-[0050])

Since the prior art of Scholz and Coffey recognize the equivalency of PTFE and silicone comprising materials in the field of gas permeable membranes, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the PTFE of Ward with the silicone comprising materials of Scholz and Coffey as it is merely the selection of functionally equivalent gas permeable membranes recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Ward et al. does not specifically disclose the surface area of the membrane.

Nuwayser discloses a device for delivering medicants to skin utilizing a reservoir of medicant contained by impermeable chamber walls and a membrane porous to the medicant having a surface area for medicant delivery in contact with skin ranges depending on a desired delivery rate but is typically between 1 and 30 square centimeters. (See Nuwayser Abstract and Col. 10 lines40-48)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a membrane having a surface area of 1 to 30 square centimeters as described by Nuwayser in the device 
Also it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Furthermore such a modification, i.e. a membrane sized between 2 to 10 cm^2 or 1 to 5 cm^2 and having a surface area ratio to that of the chamber walls from 0.1 to 0.3, would have been obvious to one of ordinary skill in the art at the time of filing because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the thinner the walls in heat exchange vessel the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the walls.
Finally cost of membrane material, area to be treated with gas, and gas transfer rate, are variables that can be modified, among others, by adjusting said membrane size and size related to the chamber walls, with said construction cost, area to be treated, and transfer rate all increasing as the membrane size is increased, the precise membrane size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed membrane size and size relative to the chamber walls cannot 


Regarding claim 7 Ward et al. discloses all the claim limitations as set forth above as well as the device wherein the device further comprises a gas release triggering compound in the first chamber. (See Ward [0024] wherein the first compartment comprises a gas release triggering compound, i.e. a catalyst).

Regarding claim 8 Ward et al. discloses all the claim limitations as set forth above as well as the device wherein the gas release triggering compound is selected from the group consisting of a sulfur containing compound, a nitrogen containing compound, an oxidating compound. (See Ward [0024] wherein the first compartment comprises a gas release triggering compound, i.e. a catalyst, including those which contain sulfer, nitrogen or are oxidating).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2009/0202617) in view of Scholz et al. (US 2014/0221907) and Coffey et al. (US 2008/0206831) and Nuwayser (US 4,687,481) as applied to claims above, and further in view of Sugiyama et al. (US 2003/0220623).

Regarding claim 2 Ward et al. discloses all the claim limitations as set forth above as well as the device wherein the device comprises a second chamber enclosed in part by the first gas permeable and liquid and solid impermeable membrane and for the remaining part by gas-, liquid- and solid-tight second chamber walls, and optionally by part of the first chamber walls, wherein at least a part of the second chamber walls is replaced by a second gas permeable membrane. (See Ward Abstract, Figs. 2-6, [0005]-[0012], [0038]-[0044], and [0050] wherein there is a second chamber separated from the first chamber by the first gas permeable and liquid and solid impermeable membrane, i.e. the second chamber is enclosed in part by said first membrane, and includes a rayon mesh, i.e. a gas permeable membrane.) 
Ward et al. does not specify the properties of the rayon mesh, i.e. disclose if it is liquid and solid impermeable, however Sugiyama discloses that woven rayon, i.e. rayon mesh, is known to be a liquid impermeable, i.e. and thus also solid impermeable, and also gas permeable material. (See Sugiyama Abstract and [0083]) As such it would have been obvious to use a rayon mesh having such properties in the device of Ward et al. because rayon mesh having such properties is known to be utilized in articles which to come into contact with user’s skin and represents a form of rayon mesh compatible with such uses and one would have a reasonable expectation of success.

Claims 5-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2009/0202617) in view of Scholz et al. (US 2014/0221907) and Coffey et al. (US 2008/0206831) and Nuwayser (US 4,687,481) as applied to claims above, and further in view of Steiger et al. (“Oral drug delivery of therapeutic gases – Carbon monoxide release for gastrointestinal diseases”, 2014).



Steiger et al. discloses a carbon monoxide releasing metal carbonyl molecule for therapeutic use wherein a device for releasing the carbon monoxide includes a chamber housing the gas releasing molecule and a triggering molecule contained and coated within another separate chamber.  (See Steiger Abstract, Seciton 2.1 Materials, and Fig. 4 wherein a first chamber houses a gas releasing molecule, i.e. CORM-2, which is a metal carbonyl and a sulfur containing trigger molecule, coated Na2SO3 crystals, which are coated particles and the coating forms a sub-compartment within the main compartment.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a carbon monoxide releasing molecule and a coated triggering particle as described by Steiger et al. in the device of Ward et al. because such gas releasing and triggering molecules fulfill the need for therapeutic gas releasing compounds capable of use within the device of Ward to fulfill the need for such compounds and such therapeutic compounds provide a controlled and reliable release of a gas for therapeutic use and one would have a reasonable expectation of success in utilizing such materials in the device of Ward et al. 


Response to Arguments


Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.

Applicant argues that “As evidenced by the Britannica Online Encyclopedia excerpt provided herewith as Annex C, the term “silicone” refers to and is indeed synonymous with “polysiloxane”. Hence, following the common general knowledge, the skilled artisan would readily understand that the “silicone” membranes described and claimed by Applicant are, in fact, polysiloxane membranes. Indeed, as discussed in the interview of December 18th, all the “silicone” membranes utilized by Applicant in the various experimental settings that are summarized below may be categorized as “polysiloxanes”:”
Also that “Taken together, the experimental and extrinsic evidence of record confirm that Applicant’s reference to a “gas-permeable and liquid and solid impermeable silicone membrane” in the context of the pending claims would be readily construed by the skilled artisan as constituting a polysiloxane membrane, such as, for example a PDMS membrane. Furthermore, the skilled artisan would readily deem the tested examples sufficiently representative of the genus of “silicone” membranes so as to support the conclusion that polysiloxane is a particularly suitable material for allowing sufficient gas permeation across a membrane while preventing permeation of harmful degradation products - a phenomenon that is neither taught nor rendered obvious by the teachings of the cited prior art.”

It is noted that while the term “silicone” may be synonymous with “polysiloxane” and all of the membranes which applicant posits provide unexpected results may be specific forms of “polysiloxane” 
The examiner has previously noted that silicone or polysiloxane membranes come in numerous combinations of chemical makeup, form, porosity, thickness, etc. and applicant has not provided any evidence, sworn statement, or scientific explanation that the unexpected properties extend to all silicone membranes but merely discloses unexpected results with respect to specific membranes having specific thicknesses and formulations.
Applicant’s own evidence (See “Britanica Online Encyclopedia” provided 2/26/2021) specifically notes that the term Silicone refers to “a diverse class of fluids, resins, or elastomers”.  Thus the “silicone membrane” required by the claims are not limited to specific PDMS membranes asserted by applicant to show unexpected results but include a diverse class of such membrane materials.  Indeed while PDMS may be the most common form of silicone membrane there are numerous other types of silicone membranes including those formed polyphenyl siloxane, polyvinyl siloxane, polyalkyl siloxane, or polytrifluoropropyl siloxane, among others.
Furthermore these materials may be formed into membranes comprising foams or flat sheets having various thickness, porosities, gas permeability, ect. Applicant has not provided evidence that the unexpected properties exhibited by the specific silicone, i.e. PDMS, membranes provided extend to all materials, formulations, foams, sheets, and thicknesses which are encompassed by the term “silicone membrane” required by the claims. As such applicant’s evidence of unexpected results are not commensurate in scope with the claimed invention.
Also See MPEP 716.02(d) and In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) where it is noted that “Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition."
It is suggested that applicant amend the claims to more accurately reflect only those membranes of which applicant has provided evidence of unexpected results or provide more evidence that such unexpected results could be reasonably construed to extend to all of the many types of silicone membranes.


Applicant argues that “as the supporting evidence for gas release through a silicone membrane is available for CO-, H2S-, and NO- releasing molecules, Applicant submits that current claim breadth is directly correlated to the scope of the supporting results. Moreover, Applicant submits that the diversity of both gas generating reactants and gasses generated serves to affirm the universal nature of the observation, namely that silicone [polysiloxane] is a particularly suitable material for the construction of a membrane that allows sufficient gas permeation while preventing permeation of a host of harmful degradation products. In other words, given the representative nature of the tested examples, one of skill in the art would not expect the documented superior ability of silicone to be limited to the individual embodiments tested but rather would expect the findings to extend to analogous and equivalent gas-releasing molecules encompassed and embodied by the respective genera of CO-, H2S- and NO- releasing molecules as presently claimed. As such, Applicant submits that the compelling data of record establishes a clear correlative trend from which one skilled in the art would derive the general conclusion that silicone [polysiloxane] represents a surprising, substantial and significant improvement in the art in terms of avoiding toxic contamination from non-gaseous degradation products.”

The examiner notes that applicant’s evidence of unexpected results is not directed to whether silicone allows gas release of CO, H2S, and NO while other membrane types do not. Thus the fact that applicant provides evidence that these gasses all release from silicone membranes does not provide unexpected results as these gasses are known to permeate through silicone membranes as well as many other types of membranes known in the prior art.  Applicant’s evidence of unexpected results is specifically directed to the fact that at least some silicone membranes unexpectedly prevent the release of specific harmful 2 + 2 NaI + 2 H2SO, Carbon monoxide may be generated via the reaction of Zn + CaCO3, and hydrogen sulfide may be generated via the reaction of CH3C(S)NH2 + H2O. None of these reactions produce the harmful degradation products of boron, ruthenium, and molybdenum described in applicant’s evidence and as such applicant’s evidence of unexpected results are not commensurate in scope with the claimed invention as the claimed invention does not produce unexpected results when gas releasing molecules which do not produce boron, ruthenium, and molybdenum are utilized.  Also applicant has only presented evidence of unexpected results with respect to specific silicone membranes when utilized in combination with specific CORMs, i.e. carbon monoxide releasing molecules, and one of ordinary skill in the art would not assume that such unexpected results extend to all CO, H2S, and NO releasing molecules in combination with all silicone membranes as encompassed by the broad claim language. As such applicant’s evidence and arguments are not commensurate in scope with the claimed invention.
It is noted that while the generation of harmful degradation products may not be restricted to CORM molecules all of applicant’s evidence is directed to those which include metal complexes and the claims are not so limited.  As noted above Carbon monoxide, hydrogen sulfide, and nitric oxide may be generated as by products of numerous chemical reactions and released from various molecules including those which do not have metal organic frameworks and the claims are not limited to these molecules and thus applicant’s arguments are not commensurate in scope which the claimed invention.


et al. express no preference for a particular polymer material, let alone for silicone. In this manner, the teaching of Hole is merely redundant of the art of record. Furthermore, as noted above, the actual “teaching” of silicone membranes is found in the incorporated citation to Mowery & Meyerhoff (“The Transport of Nitric Oxide Through Various Polymeric Matrices”, Polymer, vol. 40 (22), 1999, pp. 6203-6207), a copy of which is provided herewith as Annex F. For completeness purposes, Applicant wishes to point out that Mowery et al. recommend silicone for applications such as electrochemical sensors requiring a polymer film as a diffusion barrier; however, whereas in applications where a slow, sustained NO transfer across a polymer film is desired, PVC films should be used (cf. Mowery, page 6206, right-hand column, first paragraph). Hence, like the many other references of record, Mowery et al. fail to express a clear preference for silicone material in the context of a gas delivery device such as presently claimed, and, as such, cannot cure any of the aforenoted deficiencies.”

The examiner disagrees with applicant’s assertion that Hole expresses no preference for a particular polymer material.  Hole explicitly notes that polymer materials may be any suitable material but are “especially the ones disclosed by…Mowery”, i.e. there is a preference for the polymers described by Mowery. Mowery et al. discloses a number of membrane materials including those of silicone.  Thus Hole et al. clearly discloses a preference for the polymer materials of Mowery which includes silicone.  Furthermore since the Hole reference teaches the use of silicone it need not teach any particular preference for such a material but merely contemplate and disclose the use thereof.

The examiner would like to further direct applicant’s attention to the newly cited Rosati and Miller references which also disclose devices comprising closed ends containing gas or gas releasing molecules and another end comprising a silicone membranes which allows the release of the gas.  

The examiner has provided applicant with the following references all which teach that it is known to utilize silicone membranes to release gas molecules:
Scholz et al. (US 2014/0221907)
Coffey et al. (US 2008/0206831)
Hole et al. (US 2008/0097282)
Rosati (US 2008/0021373)
Rosati (US 2004/0260253)
Miller et al. (US 2012/0003293)

All of these references recognize that silicone is a known material utilized to form membranes and release gasses such as CO, NO, and H2S through.   The examiner thus believes that the balance of evidence is that silicone is a known membrane material capable of being utilized in gas releasing devices and one of ordinary skill in the art would be well appraised of silicone’s suitability and desirability for use in such devices and thus find the use thereof obvious.
Applicant is reminded that even though the prior art does not specifically recognize the advantages of utilizing a silicone membrane espoused by applicant it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case the cited prior art recognizes that silicone membranes are well known in the art to be utilized in gas permeable liquid impermeable applications whereby delivery of a generated gas is desired and that such silicone membranes are known equivalents and alternatives to other membrane types including PTFE. Thus even though the prior art does not recognize the newly discovered advantage of preventing unwanted degradation 

Relevant Prior Art

Finally applicant is invited to review the following reference cited but not utilized in the rejections which describes gas releasing molecules which deliver gas through membrane attached to chamber walls and formed from numerous materials including silicone.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hole et al. (US 2008/0097282) discloses a chamber holding a gas releasing molecule having a gas permeable membrane forming a portion of the chamber and that said membrane may be formed from numerous materials and incorporates a reference which teaches silicone membranes. (See Hole Abstract and [0044])

Rosati (US 2008/0021373) discloses a chamber holding a gas and having a gas permeable membrane forming a portion of the chamber and that said membrane may be formed from numerous materials including silicone. (See Rosati Fig. 1 and [0050])

Rosati (US 2004/0260253) discloses a chamber holding a gas releasing molecule and having a gas permeable membrane forming a portion of the chamber and that said membrane may be formed from numerous materials including silicone. (See Rosati Fig. 1 and [0042])

Miller et al. (US 2012/0003293) discloses a device having a gas releasing molecule having a gas permeable membrane forming a portion of the device and that said membrane may be formed from numerous materials including silicone. (See Miller Fig. 1 and [0009])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799